Case 2:19-cv-11540-VAR-RSW ECF No. 15, PageID.146 Filed 12/02/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MANUALE H. SAKOO,

       Plaintiff,

       v.                                    Case No. 2:19cv11540

 UNITED STATES CITIZENSHIP                   Hon. Victoria A. Roberts
 AND IMMIGRATION SERVICES,                   Mag. Judge R. Steven Whalen

       Defendant.


   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO FILE
 RESPONSE TO DEFENDANT’S MOTION TO DISMISS OUT-OF-TIME

      Defendant, United States Citizenship and Immigration Services (“USCIS”),

by and through its undersigned attorneys, hereby responds to Plaintiff’s “Motion to

File Response to Defendant’s Motion to Dismiss Out-of-Time.” ECF No. 14.

Plaintiff’s response to Defendant’s Motion to Dismiss, ECF No. 13, was due on

November 19, 2019. The motion to accept the late filing was submitted more than

week later on November 27, 2019. ECF No. 14. Defendant takes no position on the

request to accept the untimely filing but notes that this is not the first time that

Plaintiff’s counsel has submitted an untimely filing in this case. Plaintiff’s counsel

filed his response to Defendant’s first motion to dismiss the complaint late, along

with an amended complaint and an inappropriately filed motion for summary

judgment that the Court struck from the docket. See ECF No. 10, September 12,
Case 2:19-cv-11540-VAR-RSW ECF No. 15, PageID.147 Filed 12/02/19 Page 2 of 2




2019, Order.

      If the Court does permit Plaintiff’s late opposition, Defendant’s reply will

now be due at the same time that Defendant’s counsel has a number of competing

deadlines. Defendant requests an extended time to reply of 21 days from the date

of the Court’s order on Plaintiff’s Motion to File Response to Defendant’s Motion

to Dismiss Out-of-Time.

Dated: December 2, 2019                        Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division
                                               U.S. Department of Justice

                                               WILLIAM C. PEACHEY
                                               Director
                                               Office of Immigration Litigation

                                               BRIAN C. WARD
                                               Senior Litigation Counsel

                                               /s/ LINDSAY M. VICK
                                               LINDSAY M. VICK
                                               Bar No. MA 685569
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division
                                               Office of Immigration Litigation
                                               P.O. Box 868
                                               Washington, DC 20044
                                               202-532-4023
                                               Lindsay.vick@usdoj.gov

                                               Attorneys for Defendant


                                         2
